37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frances K. INGRAM, Plaintiff Appellant,v.The BALTIMORE SUN;  State of Maryland, Commission on HumanRelations, Defendants Appellees.
No. 94-1580.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994.Decided:  October 17, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-93-4009-S)
Frances K. Ingram, appellant pro se.  Douglas D. Connah, Jr., Nathan Ellis Siegel, VENABLE, BAETJER & HOWARD, Baltimore, MD;  Lee David Hoshall, MARYLAND COMMISSION ON HUMAN RELATIONS, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her complaint which she filed under Title VII of the Civil Rights Act of 1964 (42 U.S.C. Sec. 2000e (1988)).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ingram v. Baltimore Sun, No. CA-93-4009-S (D. Md. Mar. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED